Citation Nr: 0721529	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-42 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2004 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2006, the veteran testified at a personal hearing 
before a decision review officer.  The transcript is of 
record.

At the October 2006 hearing, the veteran withdrew from his 
appeal the issue of an increased rating for traumatic 
arthritis of the lumbar and thoracic spine.  Under 38 C.F.R. 
§ 20.204(b), the issue has been properly withdrawn, and is 
not before the Board. 

The Board notes that the veteran perfected an appeal as to a 
claim of service connection for degenerative disc disease of 
the cervical spine, post-operative.  During the pendency of 
the appeal, the RO, in a January 2007 rating decision, 
granted service connection for degenerative disc disease of 
the cervical spine, post-operative.  Since the veteran has 
not disagreed with the rating or effective date assigned for 
the disability, the claim is no longer in appellate status.  
See, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

Sleep apnea did not have onset during service, is not shown 
to be otherwise related to an incident of service, and is not 
causally related to or aggravated by a nose injury, to 
include a service-connected deviated nasal septum disability.

 

CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated by service, and is 
not proximately due to or the result of a deviated nasal 
septum.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

On the claim of service connection for sleep apnea, under 38 
U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by a letter, 
dated in April 2004.  In the notice, the veteran was informed 
of the type of evidence needed to substantiate the claim of 
service connection for sleep apnea, namely, evidence of a 
connection between sleep apnea and service and a service-
connected disability.  The veteran was also notified of the 
type of evidence needed to substantiate direct service 
connection, that is, evidence of current disability; evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  The notice included the general provision for the 
effective date of the claim for service connection, that is, 
the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and the 
provision for an effective date); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded a VA examination in December 2006.  The RO has 
obtained all identified evidence.  As the veteran has not 
identified any additional evidence pertinent to the claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Factual Background

The service medical records show that the veteran was 
admitted for treatment in March 1968, with shrapnel wound 
injuries to the left elbow, wrist, buttock, right thigh, nose 
and inner canthus of the left eye.  The service medical 
records are negative for any complaints, treatment or 
diagnosis pertaining to sleep apnea.  

On VA examination in July 1999, the examiner determined that 
the veteran had mild deviation of the septum.  The examiner 
noted a history of an injury to the nose during service.  

June 2001 witness statements from the veteran's mother and 
spouse reflect that the veteran has had sinus problems since 
his release from active service.  

In August 2004, the veteran underwent a comprehensive 
polysomnogram.  The clinician recorded an impression of 
behavioral therapy and mild obstructive sleep apnea with 
apnea/hypopnea index of 4.1.  The record reflects that it was 
recommended that the veteran engage in behavioral therapy 
along with a progressive weight loss program, positional 
therapy to reduce the amount of time spent sleeping supine, 
and consideration of use of an oral devise.  A November 2004 
private medical record confirmed a diagnosis of obstructive 
sleep apnea.  

In December 2006, the veteran underwent a VA examination for 
respiratory disease.  The examiner indicated having reviewed 
the veteran's case file in preparation for the examination.  
The examiner indicated that the veteran was 51 pounds heavier 
at the time of the examination, as compared to when he 
entered active duty.  The veteran related that his mother had 
informed him that he snored after service and that he did not 
snore prior to entering active duty.  He stated that to treat 
his condition, he placed breathing aid strips on his nose.  
He indicated that the use of the strips had greatly improved 
his symptoms of daytime sleepiness and snoring.  On 
examination the examiner found that with sleep apnea usually 
more abnormalities of the upper airway were apparent.  The 
examiner opined that it was as likely as not that the veteran 
had sleep apnea based on the history of snoring provided by 
the veteran.  The examiner concluded that he was not aware of 
a direct connection between the deviated nasal septum and the 
obstructive sleep apnea.  The examiner opined that while it 
was likely that the veteran's deviated nasal septum was 
service- connected given the significant history of trauma to 
the face during service, it was more likely than not that if 
the veteran had sleep apnea, it was related to his weight 
gain.  

By a rating decision dated in January 2007, the RO granted 
service connection for a deviated nasal septum and assigned a 
noncompensable evaluation effective October 2006.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Analysis 

The service medical records are negative for any findings 
attributable to sleep apnea.  As explained in more detail 
below, sleep apnea was not shown by medical evidence until 
many years post-service and there is no post-service medical 
evidence of a nexus between sleep apnea and any incident of 
service.  

After service, sleep apnea was first diagnosed in August 
2004, approximately 35 years after service discharge.  To the 
extent that the veteran contends that he manifested symptoms 
related to sleep apnea since the in-service shrapnel wound 
injuries to the nose, the absence of documented complaints 
related to sleep apnea from 1969 to 2004 weighs against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The thrust of the veteran's claim is that his sleep apnea is 
secondary to his service-connected deviated nasal septum.  
The only clinician who specifically addressed the question of 
whether the veteran's current sleep apnea is related to his 
service-connected disability concluded that the contended 
causal relationships was less likely than not.  The examiner 
who performed the December 2006 VA examination opined that it 
was as likely as not that the veteran had sleep apnea based 
on the history of snoring that he provided.  The examiner 
indicated that he was not aware of a direct connection 
between the deviated nasal septum and the obstructive sleep 
apnea.  Accordingly, the examiner opined that while it was 
likely that the veteran's deviated nasal septum was service- 
connected, it was more likely than not that if the veteran 
had sleep apnea, it was related to his weight.  This opinion 
is of significant probative value because it was based upon a 
review of all of the relevant medical of record; it included 
a rationale with citation to the clinical record, and is not 
contradicted by other competent evidence.  

As for the veteran's statements and testimony that his sleep 
apnea is related the veteran's in-service shrapnel wound 
injuries or to the service-connected deviated nasal septum, 
the veteran as a layperson is not competent to offer an 
opinion on a medical diagnosis or medical causation, and 
consequently his statements and testimony regarding the 
etiology of his sleep apnea do not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding, the Board concludes that for the 
above reason the preponderance of the evidence is against the 
claim of service connection for sleep apnea, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).








ORDER

Service connection for sleep apnea is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


